Exhibit 10.2

CONFIDENTIAL

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

 

THIRD AMENDMENT TO API SUPPLY AGREEMENT

This THIRD AMENDMENT TO API SUPPLY AGREEMENT (the “Third Amendment”) is made as
of this 7th day of May, 2012 (the “Third Amendment Effective Date”), by and
between Amarin Pharmaceuticals Ireland Ltd., a corporation organized under the
laws of Ireland and having its principal office at First Floor, Block 3, The
Oval, Shelbourne Road, Ballsbridge, Dublin 4, Ireland (“Amarin”), and Equateq
Limited, a company incorporated in England with registered number 5507387 and
with its registered office at Lion House, Red Lion Street, London, WC1R 4GB but
with its principal offices at Callanish, Isle of Lewis, HS2 9ED (“Equateq”).

WHEREAS, the Parties entered into that certain API Supply Agreement as of
May 25, 2011 (the “Original Agreement”) and as amended by an Amendment and
Second Amendment documents dated October 19, 2011 and January 9, 2012
respectively (and all together the “Agreement”);

WHEREAS, the Parties have not yet finalised the Development Plan referenced in
Section 2.1 of the Original Agreement and clause 2 the Second Amendment; and

WHEREAS, the Parties wish to further amend the Agreement as set forth herein.

NOW THEREFORE, in consideration of the premises and mutual covenants herein
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

1. Capitalized terms used but not defined herein shall have the meanings given
to them in the Agreement.

2. Conditional upon Equateq having raised sufficient capital to perform its
obligations under the Agreement as determined in accordance with Section 4.1(a):

2.1. the penultimate paragraph of Section 4.1(c) of the Agreement shall be
deleted in its entirety and replaced with the following paragraph:

“In the event that Equateq has not completed the Expansion or the Expanded
Manufacturing Process has not been validated and become operational within [***]
after the Effective Date and there is no reasonable prospect of it being so
completed or validated and operational as appropriate within a further [***], or
if Equateq has not completed the Expansion or the



--------------------------------------------------------------------------------

Expanded Manufacturing Process has not been validated and become operational
within [***] after the Effective Date, or in either case such longer period
where the additional time is reasonably required by Equateq as a result of
scheduling or other delays by the FDA beyond the reasonable control of Equateq,
Equateq shall refund within [***] the Third Party Materials Payment to Amarin
(the “Third Party Materials Payment Refund”).”

2.2. Section 15.5(a) of the Agreement shall be deleted in its entirety and
replaced with the following:

“(a) Failure to Validate Expanded Manufacturing Process. Equateq fails to
complete the validation of the Expanded Manufacturing Process prior to [***]
months after the Effective Date and provided that Equateq fails to complete or
has no reasonable prospect of completing the said validation within [***] Days
following notice from Amarin of its intention to terminate.”

3. The Parties acknowledge that despite their efforts and without fault on
either Party to do so, they have not finalised the Development Plan referenced
in Section 2.1 of the Original Agreement and clause 2 the Second Amendment. The
Parties agree and acknowledge that Schedule 2.1 of the Original Agreement is and
shall be in full force and effect until a Development Plan is finalised and
signed by both Parties. For the avoidance of doubt, the Parties agree and
acknowledge that there was and is no attachment to the Second Amendment.

4. Schedule 2.2 of the Agreement shall be deleted in its entirety and replaced
with the Summary Expansion Plan, attached hereto as Exhibit A.

5. This Third Amendment and any other future amendment of the Agreement may be
executed in two (2) or more counterparts, each of which shall be an original,
but all of which together shall constitute one and the same instrument. To
evidence the fact that it has executed this Third Amendment and any other future
amendment of the Agreement, a Party may send a copy of its executed counterpart
to the other Parties by facsimile transmission or by email transmission in
portable document format, or similar format. Signatures of the Parties
transmitted by facsimile or by email transmission in portable document format,
or similar format, shall be deemed to be their original signatures for all
purposes.

6. Except as expressly provided in this Third Amendment, all other provisions of
the Agreement shall remain unmodified and in full force and effect.

[Signature Pages to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused their duly authorized representative
to execute this Third Amendment effective as of the Third Amendment Effective
Date.

 

AMARIN PHARMACEUTICALS IRELAND LTD. By:   /s/ Thomas G. Lynch Name:   Thomas G.
Lynch Title:   Director

 

EQUATEQ LIMITED By:   /s/ Adam Kelliher Name:   Adam Kelliher Title:   CEO



--------------------------------------------------------------------------------

Exhibit A

[***]